Citation Nr: 0217845	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
guerrillas from November 1944 to February 1946, and with 
the regular Philippine Army from February 7 to 15, 1946.  
He died in July 1992.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran, who had World War II service with the 
Philippine guerrillas and regular Philippine Army, died on 
July [redacted], 1992, at the age of 72, from cardiorespiratory 
arrest, as a result of a cerebral hemorrhage. 

2.  At the time of his death, the veteran was not service 
connected for any disease or injury.

3.  Hypertension, cardiovascular disease and 
cerebrovascular disease were not present during service or 
for decades thereafter and they are not causally linked to 
any incident, injury or disease of active service.  
4.  There were no VA benefits due and unpaid to the 
veteran at the time of his death, and the appellant's 
application for accrued benefits was filed many years 
after the veteran's death.  

5.  The veteran's military service has been verified by 
the service department as from November 1944 to February 
1946 with the Philippine guerrillas and from February 7 to 
15, 1946, with the regular Philippine Army as an enlisted 
man.  


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. § 3.312 (2002).  

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2002).  

3.  The appellant is not eligible for VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101(2), 
107, 1521(a) (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing that 
liberalizing legislation is applicable to the appellant's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence 
necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, rating decisions, and a statement of the 
case informed the appellant of the evidence necessary to 
substantiate her pending claims.  Specifically, in January 
2001, the RO notified the appellant of the evidence 
already received and the evidence necessary to submit in 
support of her claim which initially included evidence 
showing the death of the veteran's first spouse, and 
competent evidence showing that the veteran's death had 
onset during service or was otherwise causally related to 
some incident of service.  The RO explained the evidence 
necessary to support her claims, and provided her with the 
forms necessary to provide additional evidence.  
Additionally, the RO informed her that it would collect 
any records that she was unable to obtain, so long as she 
adequately identified these records and authorized their 
release, and the RO provided her release forms for use in 
this regard.  The RO subsequently provided the applicable 
laws and regulations governing entitlement to the benefits 
sought in a rating decision issued in May 2001 and a 
statement of the case issued in September 2001.  
Correspondence to the appellant in July 2001 explained the 
appeal process.  In her June 2001 notice of disagreement 
and October 2001 substantive appeal, the appellant wrote 
that she had no further evidence to submit in support of 
her claims.  

Further, it does not appear that the appellant has 
identified any pertinent evidence that has not been 
obtained or requested by the RO.  As to any duty to obtain 
a medical opinion on the contended causal link between the 
cause of the veteran's death and service, the Board finds 
no such duty as the record shows that the  immediate cause 
of the veteran's death was cardiac failure, with 
cerebrovascular accident as an antecedent cause, which 
were first shown decades after service.  Any opinion at 
this late date would obviously be speculative at best, 
given the complete absence of any relevant abnormal 
findings during service or for so may years thereafter and 
the normal separation examination.  The Board will 
elaborate on this point in the analysis below.

Accordingly, all known available evidence relevant to the 
appellant's claims has been collected for review.  The 
appellant requested a personal hearing and the Board 
remanded this case in March 2002 so that such hearing 
could be scheduled and conducted in Manila.  The appellant 
subsequently availed herself of her right to present 
evidence at a hearing at the RO in July 2002, the 
transcript of which is on file.  The RO subsequently 
provided the appellant with a discussion of the applicable 
laws and regulations and the application of those to the 
facts presented in this case in a supplemental statement 
of the case issued the appellant in July 2002.  The Board 
finds that the appellant has been informed of the evidence 
which she must present and the evidence which VA would 
collect on her behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the duties to 
assist and notify under VCAA have been satisfied.

While the RO cited to VCAA in its Statement of the Case 
issued in September 2001, it did not include the 
regulations implementing that legislation.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the 
RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

To establish service connection for the cause of death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the 
immediate or underlying cause of death, or it must 
etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient 
to show that it casually shared in producing death but 
rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be established for 
certain chronic diseases, to include cardiovascular 
disease, cerebrovascular disease, and hypertension, if 
manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic 
and when chronicity in service is not support, continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Where death occurred in or after December 1962, periodic 
monthly benefits (other than insurance and servicemen's 
indemnity), authorized under laws administered by the VA 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based upon evidence in the 
file (or constructively in the hands of VA) at the date of 
death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement, will, upon 
the death of such person, be paid to certain specified 
person(s).  An application for accrued benefits must be 
filed within one year after the date of death.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.1000.  
The term "veteran" is defined as a person who served in 
the active military service and who was discharged or 
released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military 
service includes active duty, meaning full-time duty in 
the U.S. Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" 
means the United States Army, Navy, Marine Corps, Air 
Force, or Coast Guard, and includes reserve components.  
38 C.F.R. § 3.1.  

Service before July 1, 1946, in the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including among such 
military forces, organized guerrilla forces, shall not be 
deemed to have been active military service for the 
purpose of any law of the United States conferring 
benefits, except for compensation, dependency and 
indemnity compensation in burial benefits.  38 C.F.R. 
§ 3.8.  

Service before July 1, 1946, with the Philippine 
Commonwealth Army, including recognized guerrillas, or 
service with the Philippine Scouts under Public Law 190, 
79th Congress, shall not be deemed to have been service 
with the Armed Forces of the United States for the purpose 
of entitlement to nonservice-connected disability or death 
pension under the laws administered by VA.  38 U.S.C.A. 
§ 107.

Analysis:  The veteran served with the guerrillas from 
November 1, 1944, to February 6, 1946, and with the 
regular Philippine Army from February 7 to 15, 1946.  He 
died in July 1992, at age 72, some 46 years after he was 
separated from service.  At the time of his death, the 
veteran had not applied for, and was not service connected 
for, any disease or injury related to service.  The death 
certificate shows that the veteran died as a result of a 
cerebral hemorrhage.  A report from a private physician 
shows that the veteran had been his patient from 1991 
until his death and that he had diagnosed the veteran for 
hypertension (high blood pressure).  Other medical 
evidence from April 1992 showed that the veteran had an 
inguinal hernia.

The veteran's service medical records show no findings 
pertaining to hypertension, cardiovascular disease or 
cerebrovascular disease.  The physical examination for 
separation in February 1946 showed no particular 
abnormality; the veteran's blood pressure was 120/65 and a 
chest X-ray was negative.  An affidavit completed by the 
veteran at the time of separation indicated no wounds or 
illnesses incurred during service and claimed no treatment 
for any sickness or injury incurred in service.  

Service connection for the cause of the veteran's death 
must be denied because there is no evidence which in any 
way relates the veteran's death in 1992 from 
cardiorespiratory arrest, as a result of a cerebral 
hemorrhage to any incident, injury or disease of active 
military service.  Hypertension, which could have been a 
contributing factor to a cerebral hemorrhage, is not 
apparent in the record until 1991, a year prior to the 
veteran's death, and there is no medical evidence to 
suggest a causal relationship between hypertension, 
cardiovascular disease or cerebrovascular disease and any 
remote incident of active service.  There is a complete 
absence of any evidence which relates the veteran's death 
by cardiorespiratory arrest due to a cerebral hemorrhage 
in 1992 to the periods of his active military service 
decades earlier.  

Inasmuch as the medical evidence shows that the veteran 
died from conditions that were not causally linked to 
service, the Board must conclude that the preponderance of 
the evidence is against the claim of service connection 
for the cause of the veteran's death.  The Board also 
finds no basis upon which to request a medical opinion.  
That is, in the absence of any relevant abnormal findings 
in the service medical records or for decades thereafter, 
and with medical evidence of a relatively recent onset 
date of the fatal cardiorespiratory arrest and the 
underlying cerebrovascular disease with no suggestion of a 
relationship to the veteran's recognized service, the 
medical evidence is sufficient to adjudicate this appeal 
and there is no duty to provide a medical opinion. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
in the instant case and the appeal must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The veteran is not shown to have been entitled to any VA 
benefits which were accrued and unpaid at the time of his 
death.  There were no claims pending for VA benefits at 
the time of his death.  The evidence on file does not 
reasonably raise any implied or express claim for 
disability related to service, and service connection for 
the cause of the veteran's death is not warranted.  In the 
absence of any benefits accrued and unpaid at the time of 
the veteran's death, no such benefits are payable to the 
appellant.  Moreover, the appellant did not apply for 
accrued benefits within one year after the date of the 
veteran's death as required by regulation.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.1000.  The law is dispositive, and 
the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The veteran's certified military service with the 
guerrillas from 1944 to 1946 and with the regular 
Philippine Army in February 1946 is as a matter of law not 
deemed to have been service with the Armed Forces of the 
United States for the purpose of entitlement to 
nonservice-connected disability or death pension in 
accordance with 38 U.S.C.A. § 107.  The law governing 
available benefits specifically it excludes him, and 
thereby the appellant, from nonservice-connected 
disability benefits or death pension.  VA determination of 
whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  
See 38 C.F.R. § 3.203 (2001); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  A claim by a claimant whose service 
department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied 
as a matter of law.  Sabonis, supra.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of accrued benefits is denied.

Entitlement to nonservice-connected death pension is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 


